89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vincent X. LEE, Appellant,v.Dora SCHRIRO;  Bill Armontrout;  Steve Long;  Lisa Jones;Michael Groose;  Dave Dormire;  Gerald Bommel;  Jack Kirk;Vivian Watts;  Harriet Swinger;  Larry Woods;  Davis;Michael L. Plemmons;  Malone;  Steve Gilpin;  Corum;Lucretia Bright;  Gore;  Oxford;  Weaver;  Ruppels;  FarmAnd Home Insurance Company;  State Farm Insurance;  AllState Insurance, Appellees.
No. 95-4012.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 7, 1996Filed:  June 11, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Vincent X. Lee appeals the district court's1 dismissal of his complaint.   Lee alleged twenty-four different defendants violated his state and federal constitutional rights, and the Religious Freedom Restoration Act, by placing him in administrative segregation, by interfering with his practice of religion, and by confiscating and destroying his personal property.   On two occasions, the district court ordered Lee to submit a shorter, more readable, and more definite statement of his claims, and to provide facts showing how each defendant violated his constitutional rights;  the court indicated failure to comply would result in dismissal.   Lee did not comply.   The district court dismissed Lee's property claim pursuant to 28 U.S.C. § 1915(d), and dismissed Lee's remaining claims without prejudice pursuant to Rule 41(b) for failure to comply with court orders.   We conclude the district court did not err in dismissing Lee's claims.  See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995) (no abuse of discretion to dismiss complaint for failure to comply with court order where pro se plaintiff failed to specifically plead how each defendant violated his rights);  Orebaugh v. Caspari, 910 F.2d 526, 527 (8th Cir.1990) (per curiam) (inmate's due process rights were not violated by destruction of property seized from cell because Missouri provided adequate post-deprivation remedy).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri